Citation Nr: 9935825	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  99-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for the VA's failure to diagnose and treat 
the veteran's squamous cell carcinoma of the right upper lung 
lobe in a timely manner.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to April in 
1959, and his DD Form 214 indicates an additional one month 
and twenty-six days of military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In his June 1999 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  However, in a statement received by 
the RO in July 1999, he withdrew his request for this 
hearing.  See 38 C.F.R. § 20.704(e) (1999).


REMAND

Upon reviewing the claims file, the Board observes that the 
veteran has reported treatment at several VA medical 
facilities, and the appealed March 1999 rating decision 
indicates that the evidence considered by the RO in reaching 
that decision included treatment records from VA medical 
facilities in St. Louis; Memphis, Tennessee; Little Rock, 
Arkansas; and Poplar Bluff, Missouri for the period from 
August 1982 to August 1998.  Moreover, specific VA treatment 
records from this time frame were discussed in the March 1999 
rating decision.  However, the Board's review of the claims 
file also reveals that the above-mentioned VA treatment 
records are not presently included with the claims file.  
Such records should be included with the claims file prior to 
the Board's adjudication of the veteran's claim on appeal.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  If the noted treatment records from 
VA medical facilities in St. Louis, 
Memphis, Little Rock, and Poplar Bluff, 
dated from August 1982 to August 1998, 
are within the RO's possession, the RO 
should ensure that such records are 
included with the claims file.  If not, 
the RO should contact each of those four 
VA medical facilities and request all 
records of treatment of the veteran 
beginning in August 1982.  All records 
received by the RO should be associated 
with the claims file.

2.  Then, after completing any further 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) 
for the VA's failure to diagnose and 
treat his squamous cell carcinoma of the 
right upper lung lobe in a timely manner.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given a 
reasonable period of time in which to 
respond before the case is returned to 
the RO.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












